Citation Nr: 1216525	
Decision Date: 05/08/12    Archive Date: 05/16/12

DOCKET NO.  07-08 887	)	DATE
	)
	)
	
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a left knee disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel





INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from March 1980 to March 2000. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from August 2005 and April 2006 rating decisions of the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO).  In August 2005, the RO determined that new and material evidence had not been submitted to reopen the claims on appeal, and then reopened the claims in April 2006. 

In a December 2009 decision, the Board reopened the claims on appeal and remanded them for additional development and adjudicative action.  The case was returned to the Board for further appellate review.  In a July 2011 remanded order, the Board's remand order included to readjudicate the claims for service connection and issue a SSOC.  The case was been returned to the Board without merits adjudication or issuance of SSOC.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC. 


REMAND

In a December 2009 decision, the Board found that new and material evidence had been received, reopened service connection for left and right knee disorders, and remanded the reopened claims for additional development and readjudication on the merits.  A February 2011 SSOC did not comply with the Board remand order to adjudicate the reopened issues; instead, the SSOC erroneously continued to adjudicate the issues as whether new and material evidence had been received to reopen the claims, a question that was settled by the Board's December 2009 final decision that reopened the claims.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2011).  In addition, the February 2011 SSOC did not provide the service connection laws or regulations.  

In July 2011, the Board again remanded the issues of service connection for left and right knee disorder for the RO/AMC to readjudicate the claims for service connection on the merits.  Following the July 2011 Board remand, a letter was sent to the Veteran that addressed other aspects of the remand order, but the (reopened) issues of service connection for left and right knee disorders were not readjudicated on the merits, and no SSOC was issued.     

The Board finds that the Veteran would be prejudiced without a readjudication of the claim on the merits of direct service connection for left and right knee disabilities.  Because the Veteran's representative (e.g., June 2011 brief) has responded to the continued characterization of the issues as whether new and material evidence has been received, it appears the representative is unaware the claims for service connection for knee disorders have been reopened and are to be addressed on the merits.  Additionally, there is potential for prejudice because the February 2011 SSOC did not provide the laws or regulations pertaining to direct service connection.   See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (holding that, where the Board addresses a question not addressed by the agency of original jurisdiction, the Board must consider whether prejudice occurred). 

The United States Court of Appeals for Veterans Claims (Court) has held "that a remand by this Court or the Board confers on a veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, compliance with the terms of the remand is necessary prior to further appellant review, and if not, "the Board itself errs in failing to ensure compliance."  Id.  Therefore, in effort to comply with the December 2009 and July 2011 remand orders to adjudicate these claims for service connection on the merits, the Board remands yet a third time for the claims on appeal to be readjudicated on the merits as direct service connection. 


In order to ensure due process, the issues of service connection for left and right knee disorders (merits) are REMANDED for the following actions:  
	
Readjudicate on the merits the issues of direct service connection for right and left knee disorders.  In any readjudication on the merits, provide the Veteran with the relevant direct service connection laws and regulations.  If the benefits sought on appeal are not granted, the Veteran and representative should be provided with a SSOC and afforded the appropriate time period within which to respond thereto.

The Veteran and representative have the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).

